NO. 12-02-00383-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT

 
TYLER, TEXAS

 

§



IN RE: REGINALD DEAN§
	ORIGINAL PROCEEDING


§





PER CURIAM

	Relator Reginald Dean seeks a writ of mandamus directing the 7th District Court of Smith
County, Texas to rule on various motions filed in that court.  For the reasons set forth below, we
deny the writ.
	A writ of mandamus will only be issued "to correct a clear abuse of discretion or [a] violation
of a duty imposed by law where there is no other remedy by law."  Johnson v. Fourth Court of
Appeals, 700 S.W.2d 916, 917 (Tex. 1985).  A party seeking mandamus relief must generally bring
forward all that is necessary to establish the claim for relief.  See Tex. R. App. P. 52.  This includes
providing an adequate record to substantiate the allegations contained in the petition for mandamus.
Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992).  Without a sufficient record, a party seeking
mandamus relief has not proved any entitlement to the writ.  Id.  
	Rule 52.3(j) requires that a mandamus petition include an appendix containing a certified or
sworn copy of any order complained of or any other document showing the matter complained of. 
Tex. R. App. P. 52.7(j)(1)(A).  Furthermore, the appendix must also include, unless voluminous or
impracticable, the text of any rule, regulation, ordinance, statute, constitutional provision or other
law (excluding case law) on which the argument is based.  Tex. R. App. P. 52.3(j)(1)(C).  Relator's
petition does not contain the required appendix, and we are therefore unable to determine whether
mandamus relief should issue.  Relator's petition for writ of mandamus is therefore denied and this
caused dismissed for failure to provide this court with a sufficient record.
Opinion delivered December 31, 2002.
Panel consisted of Worthen, J., and Griffith, J.
Gohmert, Jr., C.J., not participating.





 

















(DO NOT PUBLISH)